Citation Nr: 1116493	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to exposure to an herbicide agent.  

2.  Entitlement to service connection for a heart disorder, to include as due to exposure to an herbicide agent.  

3.  Entitlement to service connection for a lung disorder, to include as due to exposure to an herbicide agent.  

4.  Entitlement to service connection for a liver disorder, to include as due to exposure to an herbicide agent.  

5.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent.  

6.  Entitlement to service connection for a disorder manifested by blood pressure around the heart, to include as due to exposure to an herbicide agent.  

7.  Entitlement to service connection for sexual dysfunction, to include impotence, to include as due to exposure to an herbicide agent.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  



REMAND

The Veteran has identified a Dr. S. in Merrillville, Indiana, as having treated him in the 1980s.  The record does not indicate that records of the Veteran's treatment by Dr. S. have been obtained.  These records must be requested.  

Further, the Veteran's service treatment records show that he participated in a medical research project at the Edgewood Arsenal, Maryland, from November 1963 to January 1964.  At his hearing before the Board in February 2011, the Veteran testified that he received injections of substances into his arms during this testing.  The record does not show that the RO has developed evidence regarding the Veteran's participation in this medical research project, including what the testing consisted of, or to what substances the Veteran was exposed.  Further, he has furnished a copy of a General Accounting Office report describing DOD Project 112, which he believes is the project in which he participated.  The report indicates that the purpose of the project was to collect information on the effects and hazards of exposure to certain chemical and biological agents.  Although the National Personnel Records Center (NPRC) stated in January 2005 that there were no records showing that the Veteran was exposed to herbicides, the record does not indicate that the RO has requested any verification from the service department what medical research project the Veteran participated, to include whether he participated in Project 112, and what the testing during the project included.  

The RO must developed all possible information concerning the Veteran's participation in a medical research project during service, including his participation in Project 112, in particular the substances to which he was exposed during the research.  After all available records have been obtained, the Veteran must be scheduled for an examination to determine whether any of his claimed disorders resulted from his exposure to chemical or biological agents during the medical research project during service.  


Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for the claimed disorders since his separation from service, as well as any information he has acquired regarding the medical research project he participated in during his military service.  Regardless of his response, the RO must attempt to procure copies of all records which have not previously been obtained, to include Dr. S. in Merrillville, Indiana.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact the appropriate agency of the Department of Defense to develop all available records of the medical research project in which the Veteran participated in at Edgewood Arsenal, Maryland, during his military service, in particular, the substances to which he was exposed during the medical research project.  The development must also include a 

determination of whether the Veteran was a participant in Project 112 and, if so, the details of the testing he received and the substances to which he was exposed during Project 112.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must then be afforded the appropriate VA examination(s) to determine the etiology of any sleep disorder, heart disorder, lung disorder, liver disorder, hypertension, a disorder manifested by blood pressure around the heart, or sexual dysfunction found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records, the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a sleep disorder, a heart disorder, a lung disorder, a liver disorder, hypertension, a disorder manifested by blood pressure around the 

heart, or sexual dysfunction.  For each of the claimed disorders that is diagnosed, the examiner must state whether the disorder is related to his military service, to include whether any disorder was caused, in whole or in part, by the Veteran's participation in a medical research project during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claims for service connection for a sleep disorder, a heart disorder, a lung disorder, a liver disorder, hypertension, a disorder manifested by blood pressure around the heart, or sexual dysfunction must be readjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a 

supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


